Case 6:20-cr-00123-WWB-DCI Document 50 Filed 04/06/21 Page 1 of 3 PageID 164




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


UNITED STATES OF AMERICA       :
                               :
                               :
v.                             :             Case No.:          6:20-CR-123-WWB-DCI
                               :
                               :
                               :
KAVITA L. HARACK               :
______________________________ :

      NOTICE TO THE COURT REGARDING MEDICAL RECORDS

      COMES       NOW,      the   undersigned        counsel,    on   behalf   of   the

Defendant, KAVITA L. HARACK, and pursuant to this Court’s Order, files this

notice regarding the submission of the Defendant’s medical records relating to her

continued hospitalization due to complications arising out of her surgery. The

medical records will be submitted to the Clerk on April 7, 2021 via hand-

delivery, unless otherwise directed by this Court.
Case 6:20-cr-00123-WWB-DCI Document 50 Filed 04/06/21 Page 2 of 3 PageID 165




                                CONCLUSION

      WHEREFORE, the Defendant, KAVITA L. HARACK, by and through her

undersigned counsel prays this Honorable Court will grant the requested relief

and/or any other relief deemed necessary.

                                                Respectfully submitted,

                                                By: /s/ Mark J. O'Brien
                                                Mark J. O'Brien, Esquire
                                                Florida Bar No.: 0160210
                                                O’Brien Hatfield Reese, PA
                                                511 West Bay Street
                                                Third Floor - Suite 330
                                                Tampa, Florida 33606
                                                Direct: (813) 228-6989
                                                Email: mjo@markjobrien.com
Case 6:20-cr-00123-WWB-DCI Document 50 Filed 04/06/21 Page 3 of 3 PageID 166




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on April 7, 2021, I filed the foregoing with the Clerk

of the Court by CM/ECF which will send an electronic notice to all counsel of

record.


                                               By: /s/ Mark J. O'Brien
                                               Mark J. O'Brien, Esquire
